DETAILED ACTION
Receipt of Arguments/Remarks filed on October 25 2021 is acknowledged. Claims 5, 22, 26, 41 and 50-103 were/stand cancelled. Claim 1 was amended. Claims 1-4, 6-21, 23-25, 27-40, 42-49 and 104-109 are pending. Claims 17-19, 25, 34-40 and 107-109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 11 2018. Claims 1-4, 6-16, 20-21, 23-24, 27-33, 42-49 and 104-106 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Modified Rejection Based on Amendments in the reply filed on October 25 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-34 recites options for the one or more micronutrients.  However, claim 1 already requires that one or more of the micronutrients to include at least one of disodium octaborate and zinc sulphate.  The species recited in claims 30-34 are broader in scope than those included in claim 1.  Since the claims do not recite that the one or more micronutrients “further comprise” micronutrients selected from, it is unclear if the claim is just not further limiting and applicants forgot to cancel these claims when amending claim 1 or if these are additional micronutrients which are required and the claim just fails to recite further comprising.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, 20-21, 23-24, 27-33, 42-49 and 104-106 are rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (USPGPUB No. 20080254013) in view of Product Data Sheet-Solubor ® (2012, cited in the Office action mailed on 8/13/2018). 
Applicant Claims
	The instant application claims a composition comprising as component (A) at least one insecticide, the at least one insecticide including thiodicarb in an amount of 200 to 2500 g/ha, abamectin in an amount of I to 250 g,/ha, imidacloprid in an amount of 5 to 400 g/ha, and/or fipronil in an amount of 1 to 250 g/ha; and as component (B) at least one fertilizer comprised of one or more amino acids in an amount of 10 to 600 g/ha and one or more micronutrients in an amount of 2 to 600 g/ha; wherein the amino acids include at least one of alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, and threonine; the one or more micronutrients include at least one of disodium octaborate and zinc sulphate; and wherein the composition controls nematodes in plants at a locus.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Angst et al. discloses a composition comprising the pesticide, thiodicarb (Paragraph 0072), where there can be a single pesticide (Paragraph 0060-0062, 0071) and the nutrients, metal salts of boric acid (paragraph 0037) and the chelating agent alanine (paragraph 0026) where the chelating agent reduces nematode damage (paragraphs 0038) and is combined with a pesticide to improve pest control (Paragraph 0071), where the composition can further contain extenders, carriers, solvents, surfactants, stabilizers, dyes and other adjuvants (Paragraphs 0089, 0090) and the formulation can be a emulsifiable concentrate, water dispersible granules and others (Paragraph 0084).  Pesticides generally taught include fibpronil, imidacloprid, thiodicarb, etc. (paragraph 0072).  Pesticides also include macrocyclic lactone compounds such as avermectin and abamectin (paragraph 0065, 0067, 0069-0070).  Nutrients are present in amount from 5 to 50% by weight (paragraph 0037).  Chelating agent is applied at rates from 10 to 100 grams of chelating agent per hectare of seeds (paragraph 0055).  The composition comprise 0.1 to 99% of the combination (paragraph 0091).  The rate and frequency of use of the pesticide on the plant may vary within wide limits and depends on the specific pesticide, type of use, the nature of the soil, the method of application (pre- or post-emergence, etc.), the plant or pest to be controlled, the prevailing climatic conditions, and other factors governed by the method of application, the time of application and the target plant (paragraph 0076).   Typical abamectin application rate is from 3 to 90 g/ha (paragraph 0077).  The combination of abamectin and a chelating agent has been found to be particularly effective in controlling nematodes.  The action of the macrocyclic lactone compound together with a chelating 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Angst et al. suggest alanine is a suitable chelating agent, Angst et al. does not exemplify its combination with an insecticide as instantly claimed and a boric acid nutrient.
While Angst et al. teaches micronutrients which include metal salts of boric acid.  Angst et al. does not expressly teach disodium octaborate.  However, this deficiency is cured by Product Data Sheet-Solubor.
Product Data Sheet-Solubor discloses that boron is essential to plant growth, that boron can be combined with other agrochemical products and the boron is provided in the form of disodium octaborate tetrahydrate (Page 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Angst et al. and Product Data Sheet-Solubor and utilize disodium octaborate as the boric acid micronutrient source.  Since Angst et al. teaches micronutrients such as metal salts of boric acid can be included and Product Data Sheet-Solubor teaches that a common source of boron is disodium octaborate there is a reasonable expectation of success in its use in the composition of Angst et al.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Angst et al. and Product Data Sheet-Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Angst et al. and Product Data Sheet-Solubor and utilize pesticides such as thiodicarb, abamectin, imidacloprid, avermectin or fipronil in the composition of Angst et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught pesticides in Angst et al. as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed concentrations and application rates of A and B, Angst et al. suggest overlapping amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Angst et al. generally teaches suitable amounts of micronutrients.  Angst et al. generally teaches suitable amounts of the combination (i.e. chelating agent and pesticides).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  Finally, Angst et al. teaches the rate and frequency of both the chelating agent and the pesticide varies 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Angst et al. and Product Data Sheet-Solubor and utilize adjuvants such as solvents, surfactants, etc. in the composition.  One skilled in the art would have been motivated to utilize these adjuvants as Angst et al. suggests they can be utilized.  It would have been obvious to one of ordinary skill in the art to utilize customarily included ingredients in the composition.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Angst et al. and Product Data Sheet-Solubor and utilize an emulsifiable concentration, a suspension concentrate, etc.  One skilled in the art would have been motivated to any conventional formulations as taught by Angst et al.

Response to Arguments/Declaration under Rule 132
Applicant’s arguments filed October 25 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 1 was amended to more clearly distinguish over the cited references.  It is argued that the claim now recites the application rate of the respective components.  It is argued that none of the references cited disclose the 
Regarding applicant’s arguments, the examiner cannot agree that the references do not suggest the composition as claimed.  Angst et al. expressly teaches an application rate of the chelating agent of 10 to 100 grams of chelating agent per hectare of seeds which falls within the scope claimed for the amino acids and an application rate of the abamectin of 3 to 90 g/ha which falls within the scope claimed.   Angst et al. also teaches the rate and frequency of use of the pesticide on the plant may vary within wide limits and depends on the specific pesticide, type of use, the nature of the soil, the method of application (pre- or post-emergence, etc.), the plant or pest to be controlled, the prevailing climatic conditions, and other factors governed by the method of application, the time of application and the target plant.  Suggesting manipulation of the application rate depending on the specifics of the application.  
Regarding the purported unexpected synergistic results, firstly, Angst et al. teaches the combination of abamectin and a chelating agent has been found to be particularly effective in controlling nematodes.  The action of the macrocyclic lactone compound together with a chelating agent goes far beyond their action individually and the chelating agent is providing an enhancement of the activity of the pesticide.  This suggests a synergistic result would be expected between the pesticide and the chelating agent.  The declaration is not a comparison to the closest prior art.  It appears based on the declaration that a combination of 16 and potentially 17 amino acids are combined when tested and that the micronutrients are a combination of disodium octaborate and zinc sulfate.  However, the instant claims do In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio Note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  As indicated above, Applicant has not shown that concentrations outside those claimed would not be synergistic thus establishing the criticality of the claimed concentrations/application rates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616